Citation Nr: 9921052	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-27 271	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed right knee 
disability.  

2.  Entitlement to service connection for claimed disability 
manifested by gastroenteritis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the RO.



REMAND

The veteran claims service connection for a right knee condition 
and gastroenteritis.  His claims are well grounded.  However, 
there is a further duty to assist the veteran in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Fulfillment of the statutory duty to assist includes a request 
for a current VA examination if it is determined that the need 
for such an examination exists.  Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990).  A VA examination is needed to determine if 
the veteran currently suffers from any right knee and stomach 
problems related to service.  In this regard, the Board notes 
that the veteran received treatment for right knee and 
gastrointestinal conditions in service.  

Moreover, the RO should obtain any additional ongoing treatment 
records pertinent to this claim.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps in 
order to obtain copies of all additional 
treatment records concerning the claimed 
right knee condition and gastroenteritis 
since separation from service.  

2.  The veteran should be afforded VA 
examinations of to determine the nature and 
likely etiology of the claimed right knee 
and gastrointestinal disorders.  All 
special studies and tests should be 
undertaken.  The claims folder, should be 
made available to the examiners prior to 
the examination.  All findings should be 
reported in detail.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the medical 
probability that the veteran has current 
right knee and gastrointestinal disability 
due to disease or injury which was incurred 
in or aggravated by service.  

3.  Following completion of the development 
requested hereinabove, the RO should review 
the veteran's claims.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations.  They 
should be afforded the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).  


